Citation Nr: 9915186	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.  

The current appeal arises from a determination by the 
regional office denying the veteran's claim for an increased 
rating for lumbosacral strain, currently evaluated as 
20 percent disabling.  

In November 1998, the veteran submitted a notice of 
disagreement with an August 1998 rating action denying 
compensable evaluations for bilateral hearing loss and otitis 
externa.  The veteran also disagreed with the rating action 
that held that new and material evidence to reopen his claim 
for service connection for tinnitus had not been submitted.  
In the November 1998 letter the veteran also indicated that 
he wanted to claim service connection for arthritis of the 
right hip as secondary to his disability in the low back.  
The notice of disagreement and the claim for arthritis of the 
hip are referred to the regional office for appropriate 
action.  Since they have not been developed for appellate 
review, they will not be further considered in this decision.   


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
current appeal.  

2.  The lumbosacral strain is manifested by moderate to 
severe limitation of motion of the lumbar spine on forward 
bending, pain on motion, occasional muscle spasm, 
degenerative changes in the lumbosacral spine, and loss of 
function due to pain in the lumbar spine.  




CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for 
lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 
4.59, 4.71, Part 4, Diagnostic Codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends, in essence, that he has 
constant pain, muscle spasm, and severe limitation of motion 
in the low back.  He contends that he has received multiple 
medications, repeated injections, and a TENS unit for the 
pain, and that such treatment has provided little relief.  He 
contends that he can no longer work at his previous 
employment, stonemason, and that he can no longer pursue 
active sports and activities because of the pain and muscle 
spasm in his back.  

I.  Background

The service medical records show that the veteran injured his 
back in service.  

On a Department of Veterans Affairs (VA) examination in June 
1977, the veteran complained of occasional pain in the low 
back area on long standing or lifting.  Examination of the 
lumbar spine revealed no muscle spasm and full range of 
motion.  X-rays of the lumbar spine were essentially 
negative, aside from an anomaly in the thoracic spine.  The 
diagnosis was lumbosacral strain, recurrent, minimal.  

In a rating in June 1977, the regional office granted service 
connection for lumbosacral strain, evaluated as no percent 
disabling.  

In 1978, the veteran submitted a statement from a private 
physician indicating complaints of pain in the cervical 
spine, and complains of a dull aching pain in the low back 
area that did not restrict his job.  Physical examination of 
the lumbar spine was essentially normal, aside from some very 
mild tenderness.  Gait was normal, and flexion of the back 
elicited no pain.  The diagnosis was low back pain of 
questionable etiology.  

A VA examination in 1978 also showed a normal orthopedic 
examination.  

A claim for an increased rating for the veteran's low back 
disability was received in December 1994.  

A VA examination in February 1995 indicated that the veteran 
was a self-employed construction worker who had not lost time 
from work.  The veteran complained of constant pain in the 
cervical and lumbar spine.  Physical examination showed 
moderate to severe muscle spasm in the lumbar spine.  There 
was full range of motion of the spine.  X-rays of the back 
were interpreted as normal, aside from spur formation in the 
thoracic spine.  

In a rating action in March 1995, the regional office granted 
the veteran a 20 percent evaluation for lumbosacral strain.  
The veteran did not appeal this rating determination.  

In January 1997, a claim for an increased rating for the 
lumbosacral strain was received from the veteran.  

VA outpatient treatment reports for 1996 through 1998 show 
various complaints unrelated to the lumbosacral spine, and 
visits to the mental health clinic.  There were numerous 
complaints of low back pain with X-rays of the lumbosacral 
spine in November 1996 showing severe degenerative changes 
and osteophyte formation.  There were also notations relating 
to spasms in the lumbar spine on different occasions in 1996.  
These outpatient treatment reports show numerous visits to 
the pain clinic, and injections on numerous occasions to 
block pain in the lumbar spine, sacroiliac joint, and sciatic 
nerve.  The veteran received prescriptions for various 
medications, including pain medication.  

On VA examination in February 1997, the veteran reported that 
he was formerly a master stonemason, and that he was 
currently self-employed doing trim work.  He was taking 
multiple medications, including medications for pain.  He 
complained of chronic, constant pain of about 5 on a scale of 
1 to 10, primarily in the low back and neck, with muscle 
spasms in the legs and arms.  He had trouble picking up a 
bucket of water, and medication and injections only kept the 
pain to a level of 5.  He had other complaints unrelated to 
the lumbosacral area.  

On the general medical examination, examination of the 
musculoskeletal system showed a full range of motion in the 
spine.  Neurological examination was negative.  There was 
pain with range of motion of the low back in all directions, 
but the pain , motions, and limitation of functioning were 
not otherwise described.  There was no muscle spasm, but 
trigger points were noted.  Sensation and strength in the 
extremities were normal.  Neurological examination was 
negative.  The diagnosis was history of degenerative 
arthritis in the lumbar spine.  

A statement was received from a chiropractor, Blake Colwell, 
dated in November 1997, indicating that the veteran had 
lumbar sprain and strain that involved the erector spinae 
muscles.  It was indicated that the veteran experienced 
chronic myospasms along with myofascitis that limited his 
ability to perform normal activities.  

At a hearing at the regional office in December 1997, the 
veteran indicated that he took several medications for pain, 
used a TENS unit, and received injections at trigger points 
with only limited results.  He had problems sleeping, could 
not stand or sit for any lengthy period of time, and 
sometimes had numbness and tingling in the lower extremities.  
He could no longer work as a stonemason because he could not 
lift heavy objects, and was presently employed as a light 
contractor.  Previously he had been active physically, 
enjoying skiing, water skiing and hiking, but could no longer 
pursue these activities because of his back pain.  

Another statement was received from Dr. Colwell, dated in 
February 1988, noting that the veteran had complaints 
involving various joints.  Dr. Colwell indicated that range 
of motion studies for the veteran showed the following:  
Flexion of 20 degrees with pain; extension of 10 degrees with 
pain; left and right rotation to 20 degrees with pain; and 
left and right lateroflexion to 15 degrees with pain.  His 
diagnoses included lumbar subluxation, sciatic neuralgia, and 
myospasms.  He expressed the opinion that the veteran 
suffered from chronic muscle spasm and joint dysfunction.  

On a VA examination in April 1998, the veteran's history was 
reviewed.  The veteran complained of constant discomfort in 
the lumbar spine, with back pains of 5, on a scale of 1 to 
10.  He noted that the pain could rise to 10 at times.  
Precipitating factors included increased bending, prolonged 
standing, and going down on the knees.  Medication for pain 
and a TENS unit were noted.  

On physical examination, there was no muscle spasm.  Forward 
flexion was from 0 degrees to 40 degrees with tenderness at 
40 degrees.  Backward extension was from 0 degrees to 
10 degrees with tenderness at 10.  Rotation to the right was 
0 degrees to 30 degrees with tenderness at 30 degrees.  
Rotation to the left was from 0 degrees to 40 degrees with 
tenderness at 40 degrees.  Flexion to the right and to the 
left was 0 degrees to 40 degrees with tenderness at 
40 degrees.  There was a positive straight leg raising on the 
left and the right side at 30 degrees.  X-rays of the lumbar 
spine showed minimal osteoarthritic changes.  The diagnosis 
was chronic lumbar strain with minimal osteoarthritic 
changes.  The examiner indicated that there were no weakened 
movements, excess fatigability, incoordination, or pain on 
movement.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to the present 
issue has been obtained by the regional office.  In this 
regard, the veteran's medical history, as well as current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.  The nature and extent of 
functional impairment that can be attributed to pain or 
weakness has been taken into account. DeLuca v. Brown, 6 
Vet.App. 321 (1993).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Code 5295, lumbosacral strain, a 40 percent 
evaluation will be assigned where the disability is severe; 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation will be assigned where there 
is muscle spasm on extreme forwarding bending, loss of 
lateral spine motion, unilateral, in standing position.  

Under Diagnostic Code 5292, limitation of the lumbar spine, a 
40 percent evaluation will be assigned, where limitation of 
motion is severe.  Where there is moderate limitation of 
motion of the lumbar spine, a 20 percent evaluation will be 
assigned.  

In this case, the VA outpatient treatment reports show nearly 
constant complaints of low back pain between 1996 and 1998, 
with muscle spasm in the lumbar spine on occasion.  The 
veteran has received various medications for pain, as well as 
injections to relieve such pain.  He also has received a TENS 
unit to relieve pain.  While the VA examination in February 
1997 noted that the veteran had a full range of motion, but 
with pain, the VA examination in April 1998, showed moderate 
to severe loss of motion on forward bending, with less severe 
loss on rotation and bending to the side.  Dr. Colwell 
indicated that there was even more severe limitation of 
motion in the lumbar spine in his examination of the veteran.  
The VA outpatient treatment reports in November 1996 
interpreted X-rays of the lumbar spine as showing severe 
degenerative changes in the lumbar spine, while X-rays of the 
lumbar spine performed in April 1998 only interpreted such 
X-rays as showing minimal degenerative changes.  

On the examinations and at his hearing, the veteran has 
indicated that he has constant pain in the lumbar spine.  He 
has taken a job requiring less vigorous physical activity, 
and has not engaged in sporting activities because of the 
pain in the lumbar spine.  The current record is somewhat 
equivocal when attempting to judge the nature and extent of 
the veteran's low back disability when reviewing objective 
range of motion and x-ray studies.  However, giving the 
veteran the benefit of the doubt, the Board finds that there 
is significant pain and limitation of function caused by the 
pain, muscle spasm, and limitation of motion resultant from 
the veteran's low back disability.  In view of the extensive 
treatment for pain over the period of time between 1996 and 
1998, and the findings of moderate to severe limitation of 
motion in the lumbar spine on the examination in April 1998 
and by Dr.Colwell, the Board finds that a 40 percent 
evaluation, but not higher, is warranted for the low back 
disability.  

The veteran would meet the criteria for a 40 percent 
evaluation under diagnostic code 5292, if we consider the 
limitation of motion of the lumbar spine, and the apparent 
pain and functional loss due to such pain.  He would also 
meet the 40 percent evaluation for lumbosacral strain under 
Diagnostic Code 5295, as he meets some of the criteria for 
severe disability, including moderate to severe limitation of 
forward bending in the standing position, osteoarthritic 
changes, painful motion, and limitation of function due to 
such pain.  The 40 percent evaluation is the maximum 
schedular evaluation for a lumbar disability, absent a 
diagnosis and verification of intervertebral disc syndrome in 
the lumbar spine as a service connected disability (which has 
not been found).  As just explained, the Board has adequately 
provided for the veteran's pain and limitation of function 
caused by the disability of the lumbar spine.  Thus, an 
evaluation in excess of 40 percent for the low back 
disability is not warranted.  


ORDER

Entitlement to a rating of 40 percent for lumbosacral strain, 
but not higher, is warranted.  The benefit sought on appeal 
is granted, subject to the controlling regulations for the 
award of monetary benefits.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

